 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 1 of 23 Page ID #:1084



 1   William E. Thomson, Jr. (SBN 47195)
     wthomson@brookskushman.com
 2   BROOKS KUSHMAN P.C.
     445 S. Figueroa Street, Suite 3100
 3   Los Angeles, CA 90071-1635
     Tel.: (213) 622-3003
 4
     Marc Lorelli (Admitted Pro Hac Vice)
 5   mlorelli@brookskushman.com
     BROOKS KUSHMAN P.C.
 6   1000 Town Center, 22nd Floor
     Southfield, MI 48075
 7   Tel: (248) 358-4400
     Fax: (248) 358-3351
 8
     Attorneys for Plaintiff
 9   JDS Technologies, Inc.
10

11

12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15

16

17    JDS TECHNOLOGIES,
      INC., a Michigan corporation,          Case No. 8:20-cv-01586-JVS-KES
18
                                             Hon. James V. Selna
19                Plaintiff,                 Magistrate Judge Karen E. Scott
      v.
20                                           STIPULATED PROTECTIVE
      USA VISION SYSTEMS, INC.,              ORDER
21    a California corporation, and
      GEOVISION, INC., a Taiwanese
22    corporation,
23                Defendants.
24

25

26

27

28

     STIPULATED PROTECTIVE ORDER
     Case No. 8:20-cv-01586-JVS-KES
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 2 of 23 Page ID #:1085



 1   1.       A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7   blanket protections on all disclosures or responses to discovery and that the protection
 8   it affords from public disclosure and use extends only to the limited information or
 9   items that are entitled to confidential treatment under the applicable legal principles.
10   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal; Civil
12   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13   will be applied when a party seeks permission from the court to file material under seal.
14

15            B. GOOD CAUSE STATEMENT
16            This action is likely to involve trade secrets, customer and pricing lists and other
17   valuable research, development, commercial, financial, technical and/or proprietary
18   information for which special protection from public disclosure and from use for any
19   purpose other than prosecution of this action is warranted. Such confidential and
20   proprietary materials and information consist of, among other things, confidential
21   business or financial information, information regarding confidential business
22   practices, or other confidential research, development, or commercial information
23   (including information implicating privacy rights of third parties), information
24   otherwise generally unavailable to the public, or which may be privileged or otherwise
25   protected from disclosure under state or federal statutes, court rules, case decisions, or
26   common law. Accordingly, to expedite the flow of information, to facilitate the prompt
27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                     1
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 3 of 23 Page ID #:1086



 1
     resolution of disputes over confidentiality of discovery materials, to adequately protect
 2
     information the parties are entitled to keep confidential, to ensure that the parties are
 3
     permitted reasonable necessary uses of such material in preparation for and in the
 4
     conduct of trial, to address their handling at the end of the litigation, and serve the ends
 5
     of justice, a protective order for such information is justified in this matter. It is the
 6
     intent of the parties that information will not be designated as confidential for tactical
 7
     reasons and that nothing be so designated without a good faith belief that it has been
 8
     maintained in a confidential, non-public manner, and there is good cause why it should
 9
     not be part of the public record of this case.
10

11   2.       DEFINITIONS
12            2.1    Action: 8:20-cv01586-JVS-KES, JDS Technologies, Inc. v. USA Vision
13   Systems, Inc. and Geovision, Inc.
14            2.2    Challenging Party: a Party or Non-Party that challenges the designation
15   of information or items under this Order.
16            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for protection
18   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
19   Statement, except, certain CONFIDENTIAL information or tangible things may be
20   defined as CONFIDENTIAL – ATTORNEYS EYES ONLY, as set forth below.
21            2.4    “CONFIDENTIAL – ATTORNEYS EYES ONLY” Information or Items
22   (hereafter “CAEO”): Information regardless of how generated, stored or maintained,
23   or tangible things that are extremely sensitive and their disclosure to any person other
24   than the parties’ respective Outside Counsel of Record would create a substantial risk
25   of injury, business loss or competitive disadvantage, including, without limitation,
26   trade secrets, customer lists, pricing lists, costs of goods and sales information,
27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                   2
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 4 of 23 Page ID #:1087



 1
     research, development, business, commercial, financial, technical and/or other
 2
     proprietary information.
 3
           2.5    “CONFIDENTIAL-ATTORNEYS EYES ONLY SOUCE CODE”
 4
     Information or Items (hereafter “CAEO - SOURCE CODE”): Source Code
 5
     Information regardless of how generated, stored or maintained, or tangible things that
 6
     are extremely sensitive and their disclosure to any person other than the parties’
 7
     respective Outside Counsel of Record would create a substantial risk of injury, business
 8
     loss or competitive disadvantage, including by not limited to computer source code
 9
     and/or live data (that is, data as it exists residing in a database or databases) (“Source
10
     Code material”).
11
           2.6    Counsel: Outside Counsel of Record and House Counsel (as well as their
12
     support staff).
13
           2.7    Designating Party: a Party or Non-Party that designates information or
14
     items that it produces in disclosures or in responses to discovery as
15
     “CONFIDENTIAL,” “CAEO” or “CAEO - SOURCE CODE.”
16
           2.8    Disclosure or Discovery Material: all items or information, regardless of
17
     the medium or manner in which it is generated, stored, or maintained (including,
18
     among other things, testimony, transcripts, and tangible things), that are produced or
19
     generated in disclosures or responses to discovery in this matter.
20
           2.9    Expert: a person retained by a Party or its counsel to serve as an expert
21
     witness or as a consultant in this Action.
22
           2.10 House Counsel: attorneys who are employees of a party to this Action.
23
     House Counsel does not include Outside Counsel of Record or any other outside
24
     counsel.
25
           2.11 Non-Party: any natural person, partnership, corporation, association, or
26
     other legal entity not named as a Party to this action.
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  3
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 5 of 23 Page ID #:1088



 1
              2.12 Outside Counsel of Record: attorneys who are not employees of a party
 2
     to this Action but are retained to represent or advise a party to this Action and have
 3
     appeared in this Action on behalf of that party or are affiliated with a law firm which
 4
     has appeared on behalf of that party, and includes support staff.
 5
              2.13 Party: any party to this Action, including all of its officers, directors,
 6
     employees, consultants, retained experts, and Outside Counsel of Record (and their
 7
     support staffs).
 8
              2.14 Producing Party: a Party or Non-Party that produces Disclosure or
 9
     Discovery Material in this Action.
10
              2.15 Professional Vendors: persons or entities that provide litigation support
11
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
12
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13
     their employees and subcontractors.
14
              2.16 Protected Material: any Disclosure or Discovery Material that is
15
     designated as “CONFIDENTIAL,” “CAEO” or “CAEO- SOURCE CODE.”
16
              2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
17
     from a Producing Party.
18

19   3.       SCOPE
20            The protections conferred by this Stipulation and Order cover not only Protected
21   Material (as defined above), but also (1) any information copied or extracted from
22   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23   Material; and (3) any testimony, conversations, or presentations by Parties or their
24   Counsel that might reveal Protected Material. Nothing in this Order shall bar or
25   otherwise restrict Outside Counsel of Record for a party from rendering advice to his
26   client with respect to this Action and, in the course thereof, relying upon his or her
27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                   4
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 6 of 23 Page ID #:1089



 1
     examination of materials designated “CONFIDENTIAL,” “CAEO,” or “CAEO –
 2
     SOURCE CODE” provided that no disclosure of the substance of any such material
 3
     shall be made except as (i) permitted herein or (ii) if such statement is a general
 4
     conclusory statement indicating the nature and strength of the proofs the other party
 5
     (or any third party) has offered.
 6
              Any use of Protected Material at trial shall be governed by the orders of the trial
 7
     judge. This Order does not govern the use of Protected Material at trial.
 8
     4.       DURATION
 9
              Even after final disposition of this litigation, the confidentiality obligations
10
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
11
     in writing or a court order otherwise directs. Final disposition shall be deemed to be
12
     the later of (1) dismissal of all claims and defenses in this Action, with or without
13
     prejudice; and (2) final judgment herein after the completion and exhaustion of all
14
     appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
15
     for filing any motions or applications for extension of time pursuant to applicable law.
16

17
     5.       DESIGNATING PROTECTED MATERIAL
18
              5.1    Exercise of Restraint and Care in Designating Material for Protection.
19
     Each Party or Non-Party that designates information or items for protection under this
20
     Order must take care to limit any such designation to specific material that qualifies
21
     under the appropriate standards. The Designating Party must designate for protection
22
     only those parts of material, documents, items, or oral or written communications that
23
     qualify so that other portions of the material, documents, items, or communications for
24
     which protection is not warranted are not swept unjustifiably within the ambit of this
25
     Order.
26

27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                    5
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 7 of 23 Page ID #:1090



 1
           Mass, indiscriminate, or routinized designations are prohibited. Designations
 2
     that are shown to be clearly unjustified or that have been made for an improper purpose
 3
     (e.g., to unnecessarily encumber the case development process or to impose
 4
     unnecessary expenses and burdens on other parties) may expose the Designating Party
 5
     to sanctions.
 6
           If it comes to a Designating Party’s attention that information or items that it
 7
     designated for protection do not qualify for protection, that Designating Party must
 8
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9
           5.2       Manner and Timing of Designations. Except as otherwise provided in this
10
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
11
     or ordered, Disclosure or Discovery Material that qualifies for protection under this
12
     Order must be clearly so designated before the material is disclosed or produced.
13
           Designation in conformity with this Order requires:
14
                     (a)   for information in documentary form (e.g., paper or electronic
15
     documents, but excluding transcripts of depositions or other pretrial or trial
16
     proceedings), that the Producing Party affix at a minimum either, the legend
17
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), “CONFIDENTIAL
18
     ATTORNEYS EYES ONLY” (hereafter “CAEO legend”), or “CONFIDENTIAL
19
     ATTORNEYS EYES ONLY SOUCE CODE” (hereinafter “CAEO - SOURCE CODE
20
     legend”) to each page that contains protected material. If only a portion or portions of
21
     the material on a page qualifies for protection, the Producing Party also must clearly
22
     identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23
           A Party or Non-Party that makes original documents available for inspection
24
     need not designate them for protection until after the inspecting Party has indicated
25
     which documents it would like copied and produced. During the inspection and before
26
     the designation, all of the material made available for inspection shall be deemed
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  6
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 8 of 23 Page ID #:1091



 1
     “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” except as provided in paragraph
 2
     2.5 with respect to Source Code Materials. After the inspecting Party has identified the
 3
     documents it wants copied and produced, the Producing Party must determine which
 4
     documents, or portions thereof, qualify for protection under this Order. Then, before
 5
     producing the specified documents, the Producing Party must affix the
 6
     “CONFIDENTIAL legend,” the “CAEO legend,” or the “CAEO - SOURCE CODE
 7
     legend” to each page that contains Protected Material. If only a portion or portions of
 8
     the material on a page qualifies for protection, if requested, the Producing Party also
 9
     must clearly identify the protected portion(s) (e.g., by making appropriate markings in
10
     the margins).
11
                     (b) for testimony given in depositions, that the Designating Party identify
12
     the Disclosure or Discovery Material on the record, before the close of the deposition,
13
     or within 30 days of receipt of the official transcript, all protected testimony.
14
                     (c)    for information produced in some form other than documentary and
15
     for any other tangible items, that the Producing Party affix in a prominent place on the
16
     exterior of the container or containers in which the information is stored the
17
     “CONFIDENTIAL legend,” the “CAEO legend,” or the “CAEO - SOURCE CODE
18
     legend”. If only a portion or portions of the information warrants protection, the
19
     Producing Party, to the extent practicable, shall identify the protected portion(s).
20
              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
21
     failure to designate qualified information or items does not, standing alone, waive the
22
     Designating Party’s right to secure protection under this Order for such material. Upon
23
     timely correction of a designation, the Receiving Party must make reasonable efforts
24
     to assure that the material is treated in accordance with the provisions of this Order.
25

26
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                    7
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 9 of 23 Page ID #:1092



 1
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 2
     designation of confidentiality at any time that is consistent with the Court’s Scheduling
 3
     Order.
 4
              6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 5
     resolution process under Local Rule 37.1 et seq.
 6
              6.3    The burden of persuasion in any such challenge proceeding shall be on
 7
     the Designating Party. Frivolous challenges, and those made for an improper purpose
 8
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 9
     expose the Challenging Party to sanctions. Unless the Designating Party has waived or
10
     withdrawn the confidentiality designation, all parties shall continue to afford the
11
     material in question the level of protection to which it is entitled under the Producing
12
     Party’s designation until the Court rules on the challenge.
13

14
     7.       ACCESS TO AND USE OF PROTECTED MATERIAL
15
              7.1    Basic Principles. A Receiving Party may use Protected Material that is
16
     disclosed or produced by another Party or by a Non-Party in connection with this
17
     Action only for prosecuting, defending, or attempting to settle this Action. Such
18
     Protected Material may be disclosed only to the categories of persons and under the
19
     conditions described in this Order. When the Action has been terminated, a Receiving
20
     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21
              Protected Material must be stored and maintained by a Receiving Party at a
22
     location and in a secure manner that ensures that access is limited to the persons
23
     authorized under this Order.
24
              7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
25
     otherwise ordered by the court or permitted in writing by the Designating Party, a
26

27

28        STIPULATED PROTECTIVE ORDER
          Case No. 8:20-cv-01586-JVS-KES

                                                  8
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 10 of 23 Page ID #:1093



 1
     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 2
     only to:
 3
                  (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 4
     well as employees of said Outside Counsel of Record to whom it is reasonably
 5
     necessary to disclose the information for this Action;
 6
                  (b)    the officers, directors, and employees (including House Counsel)
 7
     of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 8
                  (c)    Experts (as defined in this Order) of the Receiving Party to whom
 9
     disclosure is reasonably necessary for this Action and who have signed the
10
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11
                  (d)    the court and its personnel;
12
                  (e)    court reporters and their staff;
13
                  (f)    professional jury or trial consultants, mock jurors, and Professional
14
     Vendors to whom disclosure is reasonably necessary for this Action and who have
15
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16
                  (g)    the author or recipient of a document containing the information or
17
     a custodian or other person who otherwise possessed or knew the information;
18
                  (h)    during their depositions, witnesses, and attorneys for witnesses, in
19
     the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20
     requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
21
     not be permitted to keep any confidential information unless they sign the
22
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
23
     by the Designating Party or ordered by the court. Pages of transcribed deposition
24
     testimony or exhibits to depositions that reveal Protected Material may be separately
25
     bound by the court reporter and may not be disclosed to anyone except as permitted
26
     under this Stipulated Protective Order; and
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                   9
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 11 of 23 Page ID #:1094



 1
                  (i)    any mediator or settlement officer, and their supporting personnel,
 2
     mutually agreed upon by any of the parties engaged in settlement discussions.
 3
           7.3    Disclosure of “CONFIDENTIAL – ATTORNEYS EYES ONLY”
 4
     Information or Items. Unless otherwise ordered by the Court or permitted in writing by
 5
     the Designating Party, a Receiving Party may disclose any information or item
 6
     designated “CONFIDENTIAL – ATTORNEYS EYES ONLY” only to:
 7
                  (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 8
     well as employees of said Outside Counsel of Record to whom it is reasonably
 9
     necessary to disclose the information for this Action;
10
                  (b)    Experts (as defined in this Order) of the Receiving Party to whom
11
     disclosure is reasonably necessary for this Action and who have signed the
12
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13
                  (c)    the court and its personnel;
14
                  (d)    court reporters and their staff;
15
                  (e)    any other individuals specifically agreed upon in writing between
16
     the attorneys for Plaintiff and Defendant before it is disclosed and marked Confidential
17
     Outside Counsel Only
18
           7.4    It is expressly agreed that no CAEO Information shall be disclosed to the
19
     officers, directors and employees of the Receiving Party unless expressly permitted in
20
     writing by the Designating Party. Any Receiving Party requesting such information be
21
     disclosed to its House Counsel, shall advise the other party with an explanation and
22
     obtain prior approval for such disclosure which shall not be unreasonably withheld.
23
     House Counsel may only review the material and not disclose such material to any
24
     other party such as an officer, director or employee of a party to this action. If CAEO
25
     Information is disclosed to House Counsel, it should be shared with only the
26
     specifically designated in-house attorney(s) and individuals of the support staff to
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  10
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 12 of 23 Page ID #:1095



 1
     whom it is necessary to disclose the CAEO Information in order to fulfill the reason of
 2
     the request for the disclosure, and whose names the Parties agree upon. In addition, if
 3
     CAEO Information is disclosed to House Counsel, the designated persons all must take
 4
     all reasonable measures to protect the confidentiality of and avoid unauthorized
 5
     disclosure and/or use of the CAEO Information, including, without limitation, limiting
 6
     access to the documents or things utilizing passwords or by keeping them in a secure
 7
     location.
 8
           8. For Protected Material designated CAEO - SOURCE CODE, the following
 9
     additional restrictions apply. In the event travel and/or other restrictions relating to the
10
     Covid-19 pandemic hinder a Party’s ability to inspect Source Code Material or to make
11
     Source Code Material available for inspection in accordance with the provisions of this
12
     paragraph, the Parties shall cooperate in good faith as may be reasonably necessary to
13
     develop alternative procedures governing the inspection and production of Source
14
     Code Material. Such alternative procedures may include the production of Source Code
15
     Material for inspection on electronic media transferred to the offices of Receiving
16
     Party’s Expert or Outside Counsel of Record (or at some other mutually agreeable
17
     location).
18
           (a) Access to a Party’s Source Code Material shall be provided only on a “stand-
19
     alone,” secured computer(s) (that is, the computer may not be linked to any network,
20
     including a local area network (“LAN”), an intranet or the Internet) (“Source Code
21
     Computer”). The Source Code Computer(s) may be connected to a printer solely for
22
     the limited purposes permitted pursuant to paragraphs 8(g) below. Additionally, except
23
     as provided in paragraph 8(l) below, the Source Code Computer(s) may only be located
24
     in a secured room (“Source Code Room”) at the offices of the Designating Party’s
25
     Outside Counsel of Record or at some other mutually agreeable location.
26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  11
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 13 of 23 Page ID #:1096



 1
           (b) Prior to the first inspection of any requested Source Code Material, the
 2
     Receiving Party shall provide ten (10) business days’ notice of the Source Code that it
 3
     wishes to inspect. The Receiving Party shall provide five (5) business days’ notice prior
 4
     to any additional inspection. When requesting inspection of a Party’s Source Code
 5
     Material, the Receiving Party shall identify all persons who will inspect the
 6
     Designating Party’s Source Code Material on behalf of a Receiving Party, including
 7
     members of a Receiving Party’s Outside Counsel of Record. The Receiving Party shall
 8
     make reasonable efforts to restrict its requests for such access to the Source Code
 9
     Computer(s) to normal business hours, which for purposes of this paragraph shall be
10
     9:00 am. through 5:00 p.m. on normal business days (i.e., weekdays that are not Federal
11
     or state holidays). However, upon reasonable notice from the Receiving Party, the
12
     Designating Party shall make reasonable efforts to accommodate the Receiving Party’s
13
     request for access to the Source Code Computer(s) outside of normal business hours.
14
     The Parties shall cooperate in good faith such that maintaining the Designating Party’s
15
     Source Code Material at the offices of its Outside Counsel of Record (or at some other
16
     mutually agreeable location) shall not unreasonably hinder the Receiving Party’s
17
     ability to efficiently and effectively conduct the prosecution or defense of this Action.
18
           (c) The Designating Party shall provide the Receiving Party with information
19
     explaining how to start, log on to, and operate the Source Code Computer(s) in order
20
     to access the produced Source Code Material on the stand-alone computer(s).
21
           (d) The Designating Party will make available for inspection Source Code
22
     Material in native format as it is kept in the ordinary course of the Designating Party’s
23
     business (e.g., maintaining the file names, file extensions and directory structure as it
24
     is kept in the ordinary course of business).
25
           (e) The Designating Party will make reasonable source code review tools
26
     available on the Source Code Computer(s) for use by the Receiving Party during the
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                    12
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 14 of 23 Page ID #:1097



 1
     inspection of the Source Code Material. Such tools shall include, but not necessarily
 2
     be limited to, Notepad++. The Parties shall cooperate in good faith to provide other
 3
     source code review tools as may be reasonably requested by the Receiving Party.
 4
           (f) Access to Protected Material designated CAEO - SOURCE CODE shall be
 5
     limited to the Receiving Party’s Outside Counsel of Record and up to three (3) outside
 6
     consultants or experts of the Receiving Party (i.e., not existing employees or affiliates
 7
     of a Party or an affiliate of a Party) retained for the purpose of this Action and approved
 8
     to access such Protected Materials pursuant to paragraph 7.3 above. A Receiving Party
 9
     may include excerpts of Source Code Material in a pleading, exhibit, expert report,
10
     discovery document, or other Court document (“Source Code Document”), provided
11
     that the Source Code Documents are appropriately marked under this Order, restricted
12
     to those who are entitled to have access to them as specified herein, and, if filed with
13
     the Court, filed under seal in accordance with the Court’s rules, procedures and orders.
14
           (g) To the extent portions of Source Code Material are quoted in a Source Code
15
     Document, either (1) the entire Source Code Document will be stamped and treated as
16
     CAEO - SOURCE CODE or (2) those pages containing quoted Source Code Material
17
     will be separately stamped and treated as CAEO - SOURCE CODE.
18
           (h) The Receiving Party’s Outside Counsel of Record shall make no more than
19
     three (3) additional copies of any portions of the Source Code Material, not including
20
     copies attached to court filings, and shall maintain a log of all paper copies of the
21
     Source Code Material. The log shall include the names of the recipients of all paper
22
     copies and locations where the paper copies are stored. The Receiving Party shall
23
     provide a copy of this log to the Designating Party within five (5) business days of a
24
     Designating Party’s request for a copy of the log, such request to include a reasonable
25
     basis for production (e.g., good cause). Other than as provided herein, no other copies
26
     (i.e., paper copies, electronic copies, handwritten copies, etc.) of Source Code Material
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  13
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 15 of 23 Page ID #:1098



 1
     shall be made without prior written consent of the Designating Party, except as
 2
     necessary to create documents which, pursuant to the Court’s rules, procedures and
 3
     order, must be filed or served electronically.
 4
           (i) The Receiving Party shall be permitted to make one printout of Source Code
 5
     Material. The Receiving Party may not print more than fifty (50) consecutive pages or
 6
     five hundred (500) total pages of Source Code from each Designating Party in this
 7
     litigation without prior written approval by the Designating Party or Order of the Court.
 8
     Upon printing such pages of Source Code Material, the Designating Party shall collect
 9
     such materials and Bates number, copy and label all of the printed pages “CAEO
10
     SOURCE CODE.” Within five (5) business days, the Designating Party shall either (1)
11
     provide one copy set of such pages to the Receiving Party’s Outside Counsel of Record
12
     and one copy set of such pages to one of the Receiving Party’s experts or consultants
13
     disclosed pursuant to paragraph 7.3 above, such expert or consultant’s identification
14
     and physical address for delivery of the Source Code Material to be provided to the
15
     Designating Party within two days of the inspection of the Source Code Material, or
16
     (2) inform the Receiving Party that it objects that the printed portions are excessive
17
     and/or not done for a permitted purpose. If the Designating Party objects to any printed
18
     portions, the Parties shall meet and confer within three (3) business days after the
19
     Designating Party has informed the Receiving Party of its objection. If, after meeting
20
     and conferring, the Designating Party and the Receiving Party cannot resolve the
21
     objection, the Designating Party shall be entitled to seek a Court resolution of whether
22
     the printed Source Code Material in question is narrowly tailored and was printed for
23
     a permitted purpose.
24
           (j) Printed Source Code Material shall be labeled “CAEO - SOURCE CODE”
25
     and shall continue to be treated as such.
26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                 14
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 16 of 23 Page ID #:1099



 1
           (k) If the Receiving Party’s Outside Counsel of Record, consultants, or experts
 2
     obtain printouts or photocopies of Source Code Material, the Receiving Party shall
 3
     ensure that such Outside Counsel of Record, consultants, or experts keep the printouts
 4
     or photocopies in a secured locked area in the offices of such outside counsel,
 5
     consultants, or expert. The Receiving Party may also temporarily keep the printouts or
 6
     photocopies at the Court for any proceedings(s) relating to the Source Code Material,
 7
     for the dates associated with the proceeding(s) and any intermediate location
 8
     reasonably necessary to transport the printouts or photocopies (e.g., a hotel prior to a
 9
     Court proceeding);
10
           (l) Court reporters and/or videographers shall not retain or be given copies of
11
     any portions of CAEO - SOURCE CODE materials, all of which shall be maintained
12
     by deposing counsel under the secure conditions required herein. If any portion of
13
     CAEO - SOURCE CODE is used during a deposition, the deposition record will
14
     identify the exhibit containing any CAEO - SOURCE CODE by its production
15
     numbers only, and the entire deposition transcript shall be deemed designated CAEO
16
     - SOURCE CODE until further specifically designated in accordance with this Order.
17
     To the extent any portion of CAEO - SOURCE CODE are quoted in any document or
18
     transcript, either the entire document or transcript will be stamped and treated at CAEO
19
     - SOURCE CODE or at least those pages containing any CAEO - SOURCE CODE
20
     will be separately bound, designated, and treated as CAEO - SOURCE CODE.
21
           (m) A Designating Party’s Source Code Material may only be transported by the
22
     Receiving Party at the direction of a person authorized under paragraph 8(f) above to
23
     another person authorized under paragraph 8(f) above, on paper, in the same manner
24
     in which the Designating Party provided the printed Source Code Material to the
25
     Receiving Party. For example, if a Designating Party provides its printed Source Code
26
     Material to the Receiving Party via hand carry, then the Receiving Party may only
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                15
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 17 of 23 Page ID #:1100



 1
     transport that printed Source Code Material via hand carry. Source Code Material may
 2
     not be transported or transmitted electronically over a network of any kind, including
 3
     a LAN, an intranet, or the Internet. Source Code Material may only be transported for
 4
     the purpose of Court proceeding(s) or deposition(s) as set forth in paragraph 8(k) and
 5
     (l) above and is at all times subject to the transport restrictions set forth herein.
 6
            9. Any attorney representing a Party, whether in-house or outside counsel, and
 7
     any person associated with a Party—with the exception of any expert(s) or
 8
     consultant(s) who have signed the “Acknowledgment and Agreement to Be Bound”
 9
     (Exhibit A)—who has reviewed the other Party’s Disclosure or Discovery Material
10
     that   is   designated    “CONFIDENTIAL            ATTORNEYS         EYES      ONLY”    or
11
     “CONFIDENTIAL ATTORNEYS EYES ONLY SOUCE CODE,” who obtains,
12
     receives, or otherwise learns, in whole or in part, the other Party’s Disclosure or
13
     Discovery Material that is designated “CONFIDENTIAL ATTORNEYS EYES
14
     ONLY” or “CONFIDENTIAL ATTORNEYS EYES ONLY SOUCE CODE,” under
15
     this Order shall refrain from the following activities for a period of one (1) year after
16
     the final resolution of this action (including any appeals): prepare, prosecute, supervise,
17
     or assist in the preparation or prosecution of any patent application pertaining to the
18
     field of video surveillance technology or computer systems designed for video
19
     surveillance, before any foreign or domestic agency, including the United States Patent
20
     and Trademark Office. “Prosecute” means drafting, amending, advising on the content
21
     of, or otherwise affecting the scope or content of patent claims or specifications. These
22
     prohibitions shall not preclude counsel from participating in reexamination or inter
23
     partes review proceedings to challenge or defend the validity of any patent, but counsel
24
     may not participate in the drafting of amended claims in any such proceedings.
25
     Additionally, nothing in this paragraph shall prevent any attorney from sending non-
26
     confidential prior art to any attorney involved in patent prosecution for purposes of
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                   16
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 18 of 23 Page ID #:1101



 1
     ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or
 2
     any similar agency of a foreign government) to assist a patent applicant in complying
 3
     with its duty of candor.
 4

 5
     10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 6
     OTHER LITIGATION
 7
           If a Party is served with a subpoena or a court order issued in other litigation that
 8
     compels disclosure of any information or items designated in this Action as
 9
     “CONFIDENTIAL,” that Party must:
10
                  (a)    promptly notify in writing the Designating Party. Such notification
11
     shall include a copy of the subpoena or court order;
12
                  (b)    promptly notify in writing the party who caused the subpoena or
13
     order to issue in the other litigation that some or all of the material covered by the
14
     subpoena or order is subject to this Protective Order. Such notification shall include a
15
     copy of this Stipulated Protective Order; and
16
                  (c)    cooperate with respect to all reasonable procedures sought to be
17
     pursued by the Designating Party whose Protected Material may be affected.
18
           If the Designating Party timely seeks a protective order, the Party served with
19
     the subpoena or court order shall not produce any information designated in this action
20
     as “CONFIDENTIAL” before a determination by the court from which the subpoena
21
     or order issued, unless the Party has obtained the Designating Party’s permission. The
22
     Designating Party shall bear the burden and expense of seeking protection in that court
23
     of its confidential material and nothing in these provisions should be construed as
24
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful
25
     directive from another court.
26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  17
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 19 of 23 Page ID #:1102



 1
     11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2
     IN THIS LITIGATION
 3
                  (a)    The terms of this Order are applicable to information produced by
 4
     a Non-Party in this Action and designated as “CONFIDENTIAL,” “CAEO,” or
 5
     “CAEO-SOURCE CODE.” Such information produced by Non-Parties in connection
 6
     with this litigation is protected by the remedies and relief provided by this Order.
 7
     Nothing in these provisions should be construed as prohibiting a Non-Party from
 8
     seeking additional protections.
 9

10
     12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12
     Protected Material to any person or in any circumstance not authorized under this
13
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
14
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
15
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
16
     whom unauthorized disclosures were made of all the terms of this Order, and (d)
17
     request such person or persons to execute the “Acknowledgment and Agreement to Be
18
     Bound” that is attached hereto as Exhibit A.
19

20
     13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21
     PROTECTED MATERIAL
22
           When a Producing Party gives notice to Receiving Parties that certain
23
     inadvertently produced material is subject to a claim of privilege or other protection,
24
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26
     may be established in an e-discovery order that provides for production without prior
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                  18
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 20 of 23 Page ID #:1103



 1
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2
     parties reach an agreement on the effect of disclosure of a communication or
 3
     information covered by the attorney-client privilege or work product protection, the
 4
     parties may incorporate their agreement in the stipulated protective order submitted to
 5
     the court.
 6

 7
     14.   MISCELLANEOUS
 8
           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9
     person to seek its modification by the Court in the future.
10
           14.2 Right to Assert Other Objections. By stipulating to the entry of this
11
     Protective Order no Party waives any right it otherwise would have to object to
12
     disclosing or producing any information or item on any ground not addressed in this
13
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
14
     ground to use in evidence of any of the material covered by this Protective Order.
15
           14.3 Filing Protected Material. A Party that seeks to file under seal any
16
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17
     only be filed under seal pursuant to a court order authorizing the sealing of the specific
18
     Protected Material at issue. If a Party's request to file Protected Material under seal is
19
     denied by the court, then the Receiving Party may file the information in the public
20
     record unless otherwise instructed by the court.
21

22
     15.   FINAL DISPOSITION
23
           After the final disposition of this Action, as defined in paragraph 4, within 60
24
     days of a written request by the Designating Party, each Receiving Party must return
25
     all Protected Material to the Producing Party or destroy such material. As used in this
26
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                 19
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 21 of 23 Page ID #:1104



 1
     summaries, and any other format reproducing or capturing any of the Protected
 2
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 3
     must submit a written certification to the Producing Party (and, if not the same person
 4
     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 5
     category, where appropriate) all the Protected Material that was returned or destroyed
 6
     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 7
     compilations, summaries or any other format reproducing or capturing any of the
 8
     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 9
     archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
10
     legal memoranda, correspondence, deposition and trial exhibits, expert reports,
11
     attorney work product, and consultant and expert work product, even if such materials
12
     contain Protected Material. Any such archival copies that contain or constitute
13
     Protected Material remain subject to this Protective Order as set forth in Section 4
14
     (DURATION).
15

16
     16.   Any violation of this Order may be punished by any and all appropriate measures
17
     including, without limitation, contempt proceedings and/or monetary sanctions.
18

19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
     Dated: January 26, 2021                 By: /s/ Marc Lorelli
21
                                             Marc Lorelli (Pro Hac Vice)
22                                           mlorelli@brookskushman.com
                                             BROOKS KUSHMAN P.C.
23
                                             1000 Town Center, 22nd Floor
24                                           Southfield, MI 48075
                                             T: (248) 358-4400 /F (248) 358-3351
25

26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                 20
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 22 of 23 Page ID #:1105



 1                                          William E. Thomson, Jr. (SBN 47195)
                                            wthomson@brookskushman.com
 2                                          BROOKS KUSHMAN P.C.
                                            445 S. Figueroa Street, Suite 3100
 3                                          Los Angeles, CA 90071-1635
                                            Tel.: (213) 622-3003
 4

 5                                          Attorneys for Plaintiff

 6

 7   Dated: January 26, 2021                By: /s/ Jeffrey T. Lindgren*
 8                                          Jeffrey T. Lindgren
                                            (SBN 176400)
 9                                          jlindgren@vbllaw.com
10                                          Richard C. Vasquez
                                            (SBN 127228)
11                                          rvasquez@vbllaw.com
12                                          Robert S. McArthur
                                            (SBN 204604)
13                                          mcarthur@vbllaw.com
14                                          VASQUEZ BENISEK & LINDGREN LLP
                                            1550 Parkside Drive, Suite 130
15                                          Walnut Creek, CA 94596
16                                          Telephone: (925) 627-4250
                                            Facsimile: (925) 403-0900
17

18                                          Attorneys for Defendants USA Vision Systems,
                                            Inc., and Geovision, Inc.
19
     * Pursuant to Local Rule 5-4.3.4(a)(2), the filing party attests that Plaintiff’s counsel
20   concurs in the content of this Stipulated Protective Order and has authorized its filing
     with his electronic signature.
21

22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24   Dated: January 27, 2021                ____________________________________
                                            Hon. Karen E. Scott
25                                          United States Magistrate Judge

26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                 21
 Case 8:20-cv-01586-JVS-KES Document 33 Filed 01/27/21 Page 23 of 23 Page ID #:1106



 1
                                           EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I,   _____________________________           [print   or   type full    name],   of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was issued
 7   by the United States District Court for the Central District of California on [date] in
 8   the case of JDS Technologies, Inc. v. USA Vision Systems, Inc. and Geovision, Inc.,
 9   Case No. 8:20-cv-01586-JVS-KES. I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of contempt.
12   I solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19   Date: ______________________________________
20

21   Printed name: _______________________________

22   Signature: __________________________________
23

24

25

26

27

28     STIPULATED PROTECTIVE ORDER
       Case No. 8:20-cv-01586-JVS-KES

                                                 22
